Citation Nr: 0639652	
Decision Date: 12/20/06    Archive Date: 01/04/07

DOCKET NO.  04-41 432A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in St. Petersburg, Florida



THE ISSUE

Entitlement to an effective date earlier than January 12, 
2001, for the award of service connection for postoperative 
residuals of an aortic valve replacement.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



ATTORNEY FOR THE BOARD

Lawrence W. Klute, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 15 to May 22, 
1952.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from December 2003 and April 2004 decisions by the 
RO.  

As noted below, the Board dismisses the veteran's claim for 
an earlier effective date as being without legal merit.  When 
the RO addressed the earlier effective date issue in its 
October 2004 statement of the case, it suggested that a 1962 
denial of service connection did not contain clear and 
unmistakable error.  However, a claim of clear and 
unmistakable error has not been developed by the RO for the 
Board's review.  Consequently, the Board's decision below 
does not address such a claim.  (Even if the veteran had 
intended to make such a claim, the RO did not provide him 
adequate notice as to what constitutes a valid claim of clear 
and unmistakable error, and did not specifically adjudicate 
any such claim in a manner that would have put the veteran on 
notice of the RO's decision and of his right to appeal it.  
The veteran is free to pursue such a claim with the RO, if he 
so desires.)


FINDINGS OF FACT

1.  By a decision entered in January 2002, the RO in St. 
Petersburg, Florida, granted the veteran's claim for service 
connection for postoperative residuals of an aortic valve 
replacement, effective from January 12, 2001; the veteran was 
notified of the RO's decision by letter dated February 14, 
2002, and of his appellate rights, but he did not initiate an 
appeal within the time period allowed.

2.  A claim for an earlier effective date for the award of 
service connection was filed on September 22, 2003.




CONCLUSION OF LAW

The claim for an effective date earlier than January 12, 
2001, for the grant of service connection for postoperative 
residuals of an aortic valve replacement is legally 
insufficient.  38 U.S.C.A. §§ 5108, 5110 (West 2002 & Supp. 
2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran seeks an effective date earlier than January 12, 
2001, for the grant of service connection for postoperative 
residuals of an aortic valve replacement.  He contends that 
he should be entitled to benefits from the date of his first 
claim in 1952.  

By a decision dated January 28, 2002, the RO granted service 
connection for postoperative residuals of an aortic valve 
replacement with an evaluation of 30 percent, effective from 
January 12, 2001.  The veteran was notified of the denial and 
of his appellate rights by letter dated February 14, 2002.  
He did not appeal that decision, and it consequently became 
final.  38 C.F.R. § 20.1103 (2006).  

Under applicable law, if a veteran files an application with 
VA, and the claim is disallowed, or the claimant is not 
satisfied with the determination (such as with the assignment 
of a specific effective date), he has the right to appeal 
that disallowance to the Board.  See, e.g., 38 U.S.C.A. 
§§ 7104, 7105 (West 2002); 38 C.F.R. §§ 20.200, 20.201, 
20.202, 20.302 (2006).  If he does not initiate an appeal 
within one year, however, the decision becomes final.  See 
38 C.F.R. §§ 20.302(a), 20.1103 (2006).  With the exception 
of an allegation of clear and unmistakable error, any award 
based on a subsequently filed application for benefits can be 
made effective no earlier than the date of receipt of the new 
application.  See 38 U.S.C.A. §§ 5108, 5110(a), (i) (West 
2002); 38 C.F.R. §§ 3.156(c), 3.400(q), (r) (2006); Leonard 
v. Nicholson, 405 F.3d 1333 (Fed. Cir. 2005) (a claim to 
reopen a final adjudication as to an effective date is 
without legal merit because the earliest date assignable is 
the date of the claim to reopen, which could not be earlier 
than the effective date already awarded).  Similarly, any 
attempt to file a "freestanding" claim for an earlier 
effective date following a prior final determination fails 
because such a claim, if allowed to stand, would "vitiate[] 
the rule of finality."  Rudd v. Nicholson, 20 Vet. App. 296, 
300 (2006).  Given that the January 2002 decision with 
respect to the effective date is final, the veteran's 
September 2003 claim for an earlier effective date fails as a 
matter of law.  Id.  

The Board recognizes that the Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
(codified as amended at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002 & Supp. 2005)) affects the 
manner in which most claims are adjudicated by VA.  
Nevertheless, in cases such as this one, where the 
disposition of the claim turns on the law and not on the 
facts, further action under the VCAA is not required.  See 
Smith (Claudus) v. Gober, 14 Vet. App. 227, 230 (2000); Mason 
v. Principi, 16 Vet. App. 129, 132 (2002).


ORDER

The veteran's claim for an effective date earlier than 
January 12, 2001, for the grant of service connection for 
postoperative residuals an aortic valve replacement is 
dismissed.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


